                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

SEANG.,                                          §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   Civil Action No. 1:18-CV-13-C-BL
                                                 §
NANCY A. BERRYHILL,                              §
COMMISSIONER OF THE SOCIAL                       §
SECURITY ADMINISTRATION,                         §
                                                 §
               Defendant.                        §

               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Report and

Recommendation of the United States Magistrate Judge and Plaintiffs objections thereto, in

accordance with 28 U.S .C. § 636(b)(l), the undersigned Senior District Judge is of the opinion that

the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court. The Court further finds that Plaintiffs objections, filed

March 14, 2019, are OVERRULED.

       It is therefore ORDERED that the findings and conclusions contained within the Report and

Recommendation of the United States Magistrate Judge are adopted. Accordingly, the decision of

the Commissioner is AFFIRMED an:::is case is DISMISSED.

       SO ORDERED on this        /~    d ay of March 2 19.
